PD-0810-15
                        Hlo.l2*W-ooiM-cR


                             JjuM-                         RECEIVED Iff
                      CoufrT ft-g J\9?tf\VS           COURT OF CRIMINAL APP

                           TVUR.TtStX/k
                                                        ^WAcosia^irk




                         -^U                 —

                                                       CO0Rr °F CRIMINAL appeals
                                                              JDTO.P2015

^fc                OtJffPPp4\fy\ QAUW\ Afumk-tr AbefAcosta, Clerk
            __^_:              C2£d23J            -                      —



                  P/Vsg^ Pg.-l-a.4-vo«J -Cor D)5CriJ->Wg)/ JWi-eW
                  JLD-jtWJL^til-^£_^A&^

                  AteftgJ far <xl&ri3i/J o£              lvme;




      /fdi/vW ,                ll                                       —

                                                                     P*Se 1#£3